Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 4/15/2022 has been entered.
Response to Amendment
Claims 1–20 have been amended such that the rejections under 35 U.S.C. 112(b) have been corrected.  As such, the rejections have been withdrawn.  
Response to Arguments
Applicant’s arguments, see applicant’s correspondence, filed 4/15/2022, with respect to the rejection(s) of claim(s) 1–20 under 35 U.S.C. 103 have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of Wengler.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 1, 2, 8, 9, 15 and 16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Biosense (EP 1808124 A2) in view of Yang et al. (US 2018/0260951 A1) and in further view of Wengler et al. (US 2009/0324035 A1).  
Regarding claim 1, Biosense discloses:
A system for generating and displaying an electrophysiology (EP) map (Abstract of Biosense: software and apparatus for detecting and mapping areas of complex fractionated electrograms with cardiac chambers), the system comprising:
A catheter comprising at least one positioning sensor configured to (Par. 4 of Biosense: catheters containing position sensors, or multiple electrode catheters; Also Paras. 12 and 13 discuss catheters for obtaining signals, with sensors disposed on catheter; Also Fig. 2 and Par. 45):
Collect a set of location data points (Par. 4 of Biosense: determine trajectory of points on cardiac surface; Par. 5: using catheter containing an electrical sensor, acquiring data at a point, or multiple-electrode catheters for multiple points; Par. 12: obtain electrical signals by contacting surface of heart using catheter with electrode and position sensor; Par. 13: multiple electrodes; Paras. 45-46: collecting electrical and location information at contact points using catheter) while the catheter is maneuvered within a subject (Par. 42 of Biosense: controls to steer/deflect or orient catheter; Par. 47: electrode 32 is advanced over a plurality of contact points on the cardiac chamber’s endocardial surface, and location and electrical information is acquired while contact electrode is in contact with each of the contact points; Note Par. 48 discloses non-contact electrode locations define cloud of space as well); and
A computer-based model construction system coupled to the device and configured to (Par. 16 of Biosense: computer software product and apparatus for carrying out method; Par. 32 discusses software for functions necessary to implement invention):
	Generate a geometry surface model from the set of location data points (Par. 47 of Biosense: use location and electrical information acquired from electrodes for generating electrical map of heart chamber; Par. 48: define the geometric map of cardiac chamber using location of contact electrodes, including defining chamber geometry; Par. 50: generating map includes reconstruction of sampled points to obtain 3D surface; See Fig. 6 and Par. 63: functional map of left atrium of heart with color scale);
	Associate an EP parameter with each of a plurality of points on the geometry surface model to generate an EP map (Par. 52 of Biosense: for each point on grid, define vector dependent on displacement between grid points and measured locations on cardiac surface);
	Calculate a confidence metric for the EP parameter associated with each point; and (Fig. 6 and Par. 63 of Biosense: functional map of left atrium of heart with color scale, and circles 94 confidence level tags, where circles 94 correspond with intermediate confidence level of four measured intervals between CFAE’s; Fig. 7 and Par. 64: fig. 7 is a functional map of left atrium of heart in which a color scale indicates the shortest interval between identified CFAE’s for each acquired point, where confidence tags or textural labels indicate confidence levels on the map, e.g. 106, 108 represent regional color-coded confidence levels, which is displayed as associated with each point on the map shown; Also Fig. 8 and Par. 75: confidence level displayed with tags that appear as colored circles, the color of which indicates the confidence level of the pseudo-colored area over which it appears – showing point data associated with regions)
	Where the confidence metric represents (Paras. 65-66 of Biosense: interval confidence map – Fig. 7 – includes color scale indicating the number of repeated CFAE’s detected, where an area that has a relatively large number of repeated complexes is color coded based on the number of complexes – Examiner notes that showing repeated data points as different color would represent that an expert observer would assign a high confidence in the reliability of the EP parameter”, particularly “High Confidence Level” shown in Table 1, with greater than 7 as opposed to Medium Confidence or Low Confidence)
	Display the EP map based on the calculated confidence metrics (Par. 50 of Biosense: render to a video display or other screen for viewing electrical map or heart; Figs. 6 and 7 and Paras. 63-64: providing map display with color coded confidence levels).
Biosense does not explicitly disclose the predicted probability as the confidence metric.  One of ordinary skill in the art, however, would have found it obvious the confidence metric represents a predicted probability that an expert observer would assign a high confidence in the reliability of the EP parameter, as the ranges are broken into categories of confidence from low to high (see Table 1 of Biosense), and it would have been obvious that a high confidence number of measured intervals represents a predicted probability that an expert would assign high confidence, even if that probability was 100%.    
Yang, however, discloses: 
a confidence metric represents a predicted probability that a clinician would find that parameter to be reliable (Par. 26 of Yang: updating probability maps for location dimensions of vertebra Par. 28: probability map of particular vertebra indicates the potential location of the centroid of the vertebra in the 3D CT volume – Fig. 5, showing images of probability maps of location including both good cases and bad cases based on probability of location values as close or far from ground truth)
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, and reasonable expectation of success, to modify the method and system for obtaining a model of a scanned physiological object and calculating related confidence values for the resulting mapped locations as provided by Biosense, to use probability values for location data as provided by Yang, using known electronic interfacing and programming techniques.  The modification results in an improved display of modeling data by providing an easier to understand, quantifiable level of data for a user to more readily discern differing confidence levels of data points.  Moreover, the modification merely substitutes one known technique for calculating confidence levels for another to obtain predictable results of using a probability value for providing confidence data for matching modeling data to scanned data. 
Biosense modified by Yang does not explicitly teach the calculation of the confidence metric based on confidence assessments made by clinicians on a plurality of previously generated data maps.
Wengler discloses: 
Calculate, based on confidence assessments made by clinicians on a plurality of previously generated maps, a confidence metric (Par. 34 of Wengler: user, e.g. doctor or technician, assigns reliability factor value for first, second and third cluster map, where assigned reliability can be performed automatically by comparing binary maps with pre-stored binary maps obtained with the analysis method; Further note Par. 35 discusses use of reliability factors for determining reliability vector for single cluster map)
One of ordinary skill in the art, before the effective filing date of the claimed invention, would have found it obvious to modify the method and system for obtaining a model of a scanned physiological object and calculating related confidence values for the resulting mapped locations as provided by Biosense, using the technique of determining probability values for location data as provided by Yang, with the technique of determining reliability of medical data over time as provided by Wengler, using known electronic interfacing and programming techniques.  The modification results in an improved system and method for presenting medical location data for presentation by better ensuring accuracy of the data, by using expertise knowledge and correlation over time.  
Regarding claim 8, the system of claim 1 performs the same method as claim 8 and as such, claim 8 is rejected based on the same rationale as claim 1 set forth above. 
Regarding claim 15, Biosense further discloses: 
A processing apparatus for generating and displaying an electrophysiology (EP) map, the processing apparatus configured to perform a method (Par. 16 of Biosense: computer software product and apparatus for carrying out method; Par. 32 discusses software for functions necessary to implement invention)
Further regarding claim 15, the method performed by the apparatus of claim 15 is the same method as recited in claim 8 set forth above.  As such, claim 15 is further rejected based on the same rationale as claim 8 set forth above.  
Regarding claim 2, Biosense further discloses: 
Wherein to associate an EP parameter with each of a plurality of points, the computer-based model construction system is configured to associate an activation direction with each of the plurality of points (Par. 52 of Biosense: for each point on grid, define vector dependent on displacement between grid points and measured locations on cardiac surface, to show deformation of actual cardiac chamber)
Regarding claim 9, the system of claim 2 performs the same method as claim 9 and as such, claim 9 is rejected based on the same rationale as claim 2 set forth above. 
Regarding claim 16, the limitations included from claim 15 are rejected based on the same rationale as claim 15 set forth above and incorporated herein.  Further regarding claim 16, the additional operations of claim 16 perform the same operations as claim 9.  As such, claim 16 is further rejected based on the same rationale as claim 9 set forth above. 

Claims 3, 4, 10, 11, and 17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Biosense (EP 1808124 A2) in view of Yang et al. (US 2018/0260951 A1) and Wengler et al. (US 2009/0324035 A1) and in further view of Bippus et al. (US 2018/0174314 A1).
Regarding claim 3, the limitations included from claim 1 are rejected based on the same rationale as claim 1 set forth above and incorporated herein.  Further regarding claim 3, Biosense further discloses: 
Calculate a confidence metric using a lower bound (Paras. 63-64 of Biosense: confidence level tags correspond to confidence level; Table 1 discloses confidence levels, including above 2, where less than 2 intervals are ignored; Examiner notes “Medium Confidence Level” may be interpreted as between 4 and 7, and result in a confidence level range, however, for sake of clarity and completeness, Bippus is further relied upon)
Bippus discloses:
Wherein to calculate a confidence metric, the computer-based model construction system is configured to calculate a confidence metric between a lower bound and an upper bound (Par. 61 of Bippus: for a confidence map, values of the confidence map are normalized such that normalized direction confidence values fall within a range from 0 to 1)
Both Biosense and Bippus are directed to systems for registering data received from sensors to obtain more accurate virtual data from the received scan data.  Furthermore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention and with a reasonable expectation of success, to modify the method and system for obtaining a model of a scanned physiological object and calculating related confidence values for the resulting mapped locations as provided by Biosense, using probability values for location data as provided by Yang and the technique of determining reliability of medical data over time as provided by Wengler, to include a range of confidence values for model data from scanned data as provided by Bippus, using known electronic interfacing and programming techniques.  The modification results in an improved display of modeling data by providing an easier to understand, quantifiable level of data for a user to more readily discern differing confidence levels of data points, and more easily understand relative differences in confidence levels of displayed model data.  Moreover, the modification merely substitutes one known technique for calculating confidence levels for another to obtain predictable results of using a range for providing confidence data for matching modeling data to scanned data.  
Regarding claim 10, the system of claim 3 performs the same method as claim 10 and as such, claim 10 is rejected based on the same rationale as claim 3 set forth above. 
Regarding claim 17, the limitations included from claim 15 are rejected based on the same rationale as claim 15 set forth above and incorporated herein.  Further regarding claim 17, the additional operations of claim 17 perform the same operations as claim 10.  As such, claim 17 is further rejected based on the same rationale as claim 10 set forth above. 
Regarding claim 4, Biosense modified by Bippus further discloses:
Wherein the lower bound is 0 and the upper bound is 1 (Par 61 of Bippus: confidence values normalized to range from 0 and 1)
Both Biosense and Bippus are directed to systems for registering data received from sensors to obtain more accurate virtual data from the received scan data.  Furthermore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention and with a reasonable expectation of success, to modify the method and system for obtaining a model of a scanned physiological object and calculating related confidence values for the resulting mapped locations as provided by Biosense, using probability values for location data as provided by Yang, and the technique of determining reliability of medical data over time as provided by Wengler, to include a range of confidence values for model data from scanned data as provided by Bippus, using known electronic interfacing and programming techniques.  The modification results in an improved display of modeling data by providing an easier to understand, quantifiable level of data for a user to more readily discern differing confidence levels of data points, and more easily understand relative differences in confidence levels of displayed model data.  Moreover, the modification merely substitutes one known technique for calculating confidence levels for another to obtain predictable results of using a range for providing confidence data for matching modeling data to scanned data.  
Regarding claim 11, the system of claim 4 performs the same method as claim 11 and as such, claim 11 is rejected based on the same rationale as claim 4 set forth above. 

Claims 5, 12 and 18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Biosense (EP 1808124 A2) in view of Yang et al. (US 2018/0260951 A1), Wengler et al. (US 2009/0324035 A1), and Bippus et al. (US 2018/0174314 A1) and in further view of Kincaid (US 2009/0147005 A1).
Regarding claim 5, the limitations included from claim 3 are rejected based on the same rationale as claim 3 set forth above and incorporated herein.  Further regarding claim 5, 
Wherein to display the EP map, the computer-based model construction system is configured to: enable a user to set a threshold value (Par. 67 of Biosense: default confidence level coding may be modified by the user)
EP parameters that have a calculated confidence metric greater than or equal to the threshold (Fig. 5 and Par. 68, including Table 1 of Biosense: anatomical maps produced for display, with parameters including low confidence level, where fewer than 2 intervals are ignored)
Biosense modified by Bippus further discloses: 
A threshold between the upper bound and the lower bound (Par. 61 of Bippus: for a confidence map, values of the confidence map are normalized such that normalized direction confidence values fall within a range from 0 to 1)
Both Biosense and Bippus are directed to systems for registering data received from sensors to obtain more accurate virtual data from the received scan data.  Furthermore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention and with a reasonable expectation of success, to modify the method and system for obtaining a model of a scanned physiological object and calculating related confidence values for the resulting mapped locations as provided by Biosense, using probability values for location data as provided by Yang and the technique of determining reliability of medical data over time as provided by Wengler, to include a range of confidence values for model data from scanned data as provided by Bippus, using known electronic interfacing and programming techniques.  The modification results in an improved display of modeling data by providing an easier to understand, quantifiable level of data for a user to more readily discern differing confidence levels of data points, and more easily understand relative differences in confidence levels of displayed model data.  Moreover, the modification merely substitutes one known technique for calculating confidence levels for another to obtain predictable results of using a range for providing confidence data for matching modeling data to scanned data.  
Biosense does not explicitly disclose display a slider that enables a user to set a threshold between the upper bound and the lower bound; and display only parameters that have a calculated confidence metric greater than or equal to the threshold. 
Kincaid discloses:
Display a slider that enables a user to set a threshold between the upper bound and the lower bound, and display only parameters that have a calculated confidence metric greater than or equal to the threshold (Fig. 6 and Paras. 37-38 of Kincaid: reduce visual complexity of displayed data in plot by filtering out a portion of data values by selecting property values using range of values of a third property, where use can select the range of values, and only data values corresponding to the range of values are displayed, where selection feature 650 comprises a slider with both left 652 and right 654 ends of the slider being adjustable in left and right directions, so user can readily set any range of values desired over the entire range of values, including setting starting values of range and used to filter values for plotting data)
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention and with a reasonable expectation of success, to modify the method and system for obtaining a model of a scanned physiological object and calculating related confidence values for the resulting mapped locations as provided by Biosense, using probability values for location data as provided by Yang, the technique of determining reliability of medical data over time as provided by Wengler, and including a range of confidence values for model data from scanned data as provided by Bippus, with the additional user control of displayed data based on a range of values as provided by Kincaid, using known electronic interfacing and programming techniques.  The modification results in an improved user interface displaying a map or chart of data based on a range of values by allowing a user greater control over the range of values by incorporating an intuitive user interface control slider to more easily set the range of values and provide improved display of user preferred data. 
Regarding claim 12, the system of claim 5 performs the same method as claim 12 and as such, claim 12 is rejected based on the same rationale as claim 5 set forth above. 
Regarding claim 18, the limitations included from claim 17 are rejected based on the same rationale as claim 17 set forth above and incorporated herein.  Further regarding claim 18, the additional operations of claim 18 perform the same operations as claim 12.  As such, claim 18 is further rejected based on the same rationale as claim 12 set forth above. 

Claims 6, 7, 13, 14, 19 and 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Biosense (EP 1808124 A2) in view of Yang et al. (US 2018/0260951 A1), Wengler et al. (US 2009/0324035 A1), Bippus et al. (US 2018/0174314 A1) and Kincaid (US 2009/0147005 A1) and in further view of ArcMap (“ArcMap 10.2 Time Enabled Datasets and Time Slider”, published by Harvard CGA on YouTube as of April 24, 2014, at https://www.youtube.com/watch?v=cFHc-cmoLlQ)
Regarding claim 6, the limitations included from claim 5 are rejected based on the same rationale as claim 5 set forth above and incorporated herein.  Further regarding claim 6, Biosense modified by Bippus further discloses: 
Wherein to display the EP map, the computer-based model construction system is configured to: such that all of the EP parameters are displayed (Par. 50 of Biosense: render to a video display or other screen for viewing electrical map or heart; Figs. 6 and 7 and Paras. 63-64: providing map display with color coded confidence levels on display of map of heart)
Biosense modified by Bippus does not explicitly disclose initially setting the threshold to the lower bound such that all the parameters are displayed and gradually increase the threshold to the upper bound over a predetermined period of time.  It would have been obvious, however, to set a threshold value to a lower bound for displaying parameters based on the lower bound and gradually increase the threshold to the upper bound over a predetermined period of time for a range of data such as provided by Biosense modified by Bippus.  
In particular, ArcMap disclose:
Initially set the threshold to the lower bound such that all of the parameters are displayed; and gradually increase the threshold to the upper bound over a predetermined period of time (ArcMap at video time 0:10-0:16 Audio discloses a graphical user interface of a map with data points displayed based on date values, stating, “Here we have a data layer of county points in china that have dates.”: 

    PNG
    media_image1.png
    887
    1680
    media_image1.png
    Greyscale

Video Time 0:27-0:49 Audio: “Then what we will do is just pick a single time field.  In this case we will pick the beginning year, and its field format is year year year year.  And as a time step we will just use every 10 years.  And we’ll look at the calculate the total time range which is from 700 BCE to 1911.”:

    PNG
    media_image2.png
    886
    1681
    media_image2.png
    Greyscale

Video Time 1:05-1:25 Audio: “And then we will go to the time bar.  Time slider will appear once you’ve enabled time.  It’s a little clock icon on your toolbar.   And now, as you slide this, you should see features appearing in 498 and in 653 and so on.”:

    PNG
    media_image3.png
    888
    1678
    media_image3.png
    Greyscale

Video Time 1:25-1:33 Audio: “Now these will only be the features appearing during that year, which you could also animate.”  Examiner notes that ArcMap shows a forward animation for transition through the data based on the set increments, displaying the data at different time points across the range of time;  Video Time 1:34-1:49 Audio: “Okay, we’ll turn the animation off and now go back to your layer properties.  And now we’ll set the data to display cumulatively.  Okay, so now if we apply that, now the time bar will work on a cumulative basis.”  In other words, ArcMap provides a display of data based on a range, with threshold end points, where the slider can also be made to progress in reverse time: 
	Video Time 1:48 shows all data points at a first point in time on the range:

    PNG
    media_image4.png
    888
    1680
    media_image4.png
    Greyscale

From video time 1:48 to 1:54, data is progressed through cumulatively, reducing the number of data points based on the threshold increasing in distance from the initial date, such that as the time increases from the initial date, back into history, only data values with dates further back in time are displayed, which can be gradually performed across the predetermined 10 year increments;  Examiner also notes that animation through the time range is taught at least in video time 1:25 to 1:33) 
	Examiner notes the modification of the display of data based on a confidence range on a map as provided by Biosense using probability values for location data as provided by Yang, and the technique of determining reliability of medical data over time as provided by Wengler, with range of confidence values for model data provided by Bippus, and the user interface for setting range data based on a slider provided by Kincaid, with the technique for transitioning through a range of data from a starting bound to an ending bound in either direction, whether animated or by predefined increments, as provided by ArcMap, teaches the full limitation of the claim, namely initially set the threshold to the lower bound such that all the EP parameters are displayed; and gradually increase the threshold to the upper bound over a predetermined period of time.  
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention and with a reasonable expectation of success, to modify the method and system for obtaining a model of a scanned physiological object and calculating related confidence values for the resulting mapped locations as provided by Biosense, using probability values for location data as provided by Yang, the technique of determining reliability of medical data over time as provided by Wengler, including a range of confidence values for model data from scanned data as provided by Bippus, and the additional user control of displayed data based on a range of values as provided by Kincaid, with the use of the control over threshold values for displaying data across a range as provided by ArcMap, using known electronic interfacing and programming techniques.  The modification results in an improved user interface displaying a map or chart of data based on a range of values by allowing a user greater control over the display of the range of values by allowing more selective control of the display of data.  Moreover, the modification merely uses a known technique for allowing a progressive visual display through a range of data values for displayed data points to improve a similar user interface for providing a set of displayed data points having a range of data values, in the same way; namely, the control of the display of data based on the sliding window of a range of values allowing the range of values to be adjusted to smaller or larger within the set of data.
Regarding claim 13, the system of claim 6 performs the same method as claim 13 and as such, claim 13 is rejected based on the same rationale as claim 6 set forth above. 
Regarding claim 19, the limitations included from claim 18 are rejected based on the same rationale as claim 18 set forth above and incorporated herein.  Further regarding claim 19, the additional operations of claim 19 perform the same operations as claim 13.  As such, claim 19 is further rejected based on the same rationale as claim 13 set forth above. 
Regarding claim 7, the limitations included from claim 5 are rejected based on the same rationale as claim 5 set forth above and incorporated herein.  Further regarding claim 7, Biosense modified by Bippus further discloses: 
Wherein to display the EP map, the computer-based model construction system is configured to: such that parameters are displayed (Par. 50 of Biosense: render to a video display or other screen for viewing electrical map or heart; Figs. 6 and 7 and Paras. 63-64: providing map display with color coded confidence levels on display of map of heart)
Biosense modified by Bippus not explicitly disclose initially setting the threshold to the upper bound such that none of the parameters are displayed and gradually decrease the threshold to the lower bound over a predetermined period of time.  
ArcMap discloses: 
Initially set the threshold to the upper bound such that none of the parameters are displayed; and gradually decrease the threshold to the lower bound over a predetermined period of time (ArcMap at video time 0:10-0:16 Audio discloses a graphical user interface of a map with data points displayed based on date values, stating, “Here we have a data layer of county points in china that have dates.”
At video time 1:13, at specified time on slider, no green points are shown – i.e. initially set the threshold to the upper bound, where we consider the particular point on the time bar as an upper bound, from which we begin sliding the time value to the right to decrease the amount of time back in history from a particular lower bound, which is a more current date in history, i.e. less time into the past: 

    PNG
    media_image5.png
    887
    1681
    media_image5.png
    Greyscale
 

Video Time 0:27-0:49 Audio: “Then what we will do is just pick a single time field.  In this case we will pick the beginning year, and its field format is year year year year.  And as a time step we will just use every 10 years.  And we’ll look at the calculate the total time range which is from 700 BCE to 1911.”:
Video Time 1:05-1:25 Audio: “And then we will go to the time bar.  Time slider will appear once you’ve enabled time.  It’s a little clock icon on your toolbar.   And now, as you slide this, you should see features appearing in 498 and in 653 and so on.”:

    PNG
    media_image3.png
    888
    1678
    media_image3.png
    Greyscale

Video Time 1:25-1:33 Audio: “Now these will only be the features appearing during that year, which you could also animate.”  Examiner notes that ArcMap shows a forward animation for transition through the data based on the set increments, displaying the data at different time points across the range of time) 
Examiner notes the modification of the display of data based on a confidence range on a map as provided by Biosense using probability values for location data as provided by Yang and the technique of determining reliability of medical data over time as provided by Wengler, with range of confidence values for model data provided by Bippus, and with the user interface for setting range data based on a slider provided by Kincaid, with the technique for transitioning through a range of data from a starting bound to an ending bound in either direction, whether animated or by predefined increments, as provided by ArcMap, teaches the full limitation of the claim, namely initially set the threshold to the upper bound such that none of the EP parameters are displayed; and gradually decrease the threshold to the lower bound over a predetermined period of time.  	
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention and with a reasonable expectation of success, to modify the method and system for obtaining a model of a scanned physiological object and calculating related confidence values for the resulting mapped locations as provided by Biosense, using probability values for location data as provided by Yang, the technique of determining reliability of medical data over time as provided by Wengler, including a range of confidence values for model data from scanned data as provided by Bippus, and the additional user control of displayed data based on a range of values as provided by Kincaid, with the use of the control over threshold values for displaying data across a range as provided by ArcMap, using known electronic interfacing and programming techniques.  The modification results in an improved user interface displaying a map or chart of data based on a range of values by allowing a user greater control over the display of the range of values by allowing more selective control of the display of data.  Moreover, the modification merely uses a known technique for allowing a progressive visual display through a range of data values for displayed data points to improve a similar user interface for providing a set of displayed data points having a range of data values, in the same way; namely, the control of the display of data based on the sliding window of a range of values allowing the range of values to be adjusted to smaller or larger within the set of data.
Regarding claim 14, the system of claim 7 performs the same method as claim 14 and as such, claim 14 is rejected based on the same rationale as claim 7 set forth above. 
Regarding claim 20, the limitations included from claim 18 are rejected based on the same rationale as claim 18 set forth above and incorporated herein.  Further regarding claim 20, the additional operations of claim 20 perform the same operations as claim 14.  As such, claim 20 is further rejected based on the same rationale as claim 14 set forth above.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Grufman et al. (US 2017/0364090 A1) also discloses Calculate, based on confidence assessments made on a plurality of previously generated maps (Par. 77 of Grufman: mapping module configured to employ probabilistic mapping, where recorded data such as such as position information and sensor data may be used to generate confidence scores or probability scores associated with each piece of information or data, such that each position estimate may have a confidence score, where information may be stored as a history or in a cumulative fashion, and confidence scores can build over time such that each subsequent potential detection at a location can be correlated to prior potential detections to obtain cumulative confidence scores)
Any inquiry concerning this communication or earlier communications from the examiner should be directed to WILLIAM A BEUTEL whose telephone number is (571)272-3132. The examiner can normally be reached Monday-Friday 9:00 AM - 5:00 PM (EST).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kee Tung can be reached on 571-272-7794. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/WILLIAM A BEUTEL/Primary Examiner, Art Unit 2616